139 Ga. App. 429 (1976)
228 S.E.2d 361
SHESSEL et al.
v.
GAY.
52450.
Court of Appeals of Georgia.
Argued July 13, 1976.
Decided July 15, 1976.
Rehearing Denied July 28, 1976.
T. M. Smith, Jr., Hunter S. Allen, Jr., for appellants.
McCurdy & Candler, George H. Carley, for appellee.
BELL, Chief Judge.
This medical malpractice action arose out of a sterilization procedure. The complaint was in two counts, one in tort and one in contract. Defendants' motion for summary judgment as to Count 1 was granted because of the bar of the two year statute of limitation applicable to a suit for personal injury; but the trial court denied the motion as to the contract count. The denial was certified for immediate review and this court granted defendants' application for an appeal. Held:
We reverse. It is undisputed that the sterilization procedure was performed in full compliance with the Georgia Voluntary Sterilization Act. Ga. L. 1970 pp. 683-688 (Code Ann. § 84-932 et seq.). Section 6 of the Act provides: "When an operation shall have been performed in compliance with the provisions of this law, no physician duly licensed without restriction to practice medicine and surgery in this State or other person legally participating in the execution of the provisions of this Act shall be liable civilly or to criminal prosecution on account of such operation or participation therein, except in the case of negligence in the performance of said procedures..." This provision of law bars the claim based on contract. We reverse and direct the trial court to grant defendants' motion as to Count 2 of the complaint.
Judgment reversed with direction. Clark and Stolz, JJ., concur.